Exhibit 10.1

 

 

 

 

April 29, 2013

 

 

 

Vulcan Materials Company

1200 Urban Center Drive

Birmingham, Alabama 35242

 

Dear Sirs:

 

Reference is made to the Change of Control Employment Agreement between me and
Vulcan Materials Company, a New Jersey corporation (the “Company”), dated
February 10, 2000 and restated October 1, 2008 (the “Agreement”). Capitalized
terms not otherwise defined herein shall have the meaning set forth in the
Agreement.

 

This letter sets forth my agreement, effective as of the date hereof, to waive
my rights to the following provisions in the Agreement: (i) the right to
terminate my employment pursuant to the 30-day Window Trigger as set forth in
the last sentence of Section 5(c)(v) of the Agreement; (ii) the right to the
inclusion of the value of long-term incentive awards provided under clause (z)
of Section 6(a)(i)(B) for purposes of the calculation of the lump sum payment
under Section 6(a)(i)(B) of the Agreement; and (iii) the right to a Gross-Up
Payment under Section 9 of the Agreement. This waiver is voluntary and I hereby
agree to enter into such amendments to the Agreement as shall be reasonable and
appropriate to implement the waiver of the rights specified in this letter.

 

Except as specified above, this letter does not affect any other terms of the
Agreement, which remains in full force and effect.



Very truly yours,







By:           /s/ Donald M. James                                               

      Title: Chairman and Chief Executive Officer

 

 



Page 4 of 4

 

 